UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-1725



THELMA TYSON, an individual,

                                                Plaintiff - Appellant,

          and


TIJUAN TYSON, a minor, by next friend and
legal guardian, Thelma Tyson,

                                                             Plaintiff,

          versus


KANAWHA COUNTY BOARD OF EDUCATION, a county
and state agency; SPECIAL EDUCATION DEPART-
MENT; WILLIAM RUSSELL; JANE HARBERT; KATE
MIDDLETON, a/k/a Middleton, in their individ-
ual capacity and in their official capacity as
employees of the Kanawha County Board of
Education,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Dennis Raymond Knapp,
Senior District Judge. (CA-96-904-2)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Thelma Tyson, Appellant Pro Se. Charles R. Bailey, Belinda B.
Jackson, SHUMAN, ANNAND & POE, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing this

action under the Individuals with Disabilities Education Act, 20

U.S.C. § 1415(e) (1994), and their pendant claims of civil rights

violations. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Tyson v. Kanawha Cnty Bd. Educ.,

No. CA-96-904-2 (S.D.W. Va. Apr. 29, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2